Exhibit 10.3

 

DPL INC.

STOCK OPTION PLAN

 

Management Stock Option Agreement

 

This Agreement is made as of October 5, 2004 (the “Grant Date”), by and between
DPL Inc., an Ohio corporation (the “Company”) and Robert Biggs (the
“Participant”).

 

WHEREAS, the Committee, pursuant to the Company’s Stock Option Plan (the
“Plan”), has made an award to the Participant and authorized and directed the
execution and delivery of this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing, the mutual promises
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Company and the
Participant hereby agree as follows:

 

1.                                       Award.  The Participant is hereby
granted a stock option (an “Option”) to purchase from the Company up to a total
of 200,000 Common Shares of the Company at the Fair Market Value, as defined in
the Plan, on the Grant Date, or $20.94, per share (the “Exercise Price”).  The
term of such Option shall be seven years from May 16, 2004 (the “Term”).  This
Option is not intended to qualify as an incentive stock option under Code
Section 422.

 

2.                                       Vesting and Exercise.  The Option may
be exercised only in accordance with the Plan, as supplemented by this
Agreement, and not otherwise.

 

a.                                       Vesting.  During its Term and prior to
its earlier termination in accordance with Section 3 of this Agreement, and
subject to Section 4 of this Agreement, the Option shall vest in accordance with
the following schedule:

 


CUMULATIVE PERCENT
OF OPTION


 


VESTED AS OF MAY 16


 

50%

 

2005

 

100%

 

2006

 

 

b.                                      Exercise.  Each vested portion of the
Option shall become exercisable on the date of its vesting, and shall remain
exercisable for a period of five years from the date it becomes vested.  The
Option may be exercised for less than the full number of Shares for which the
Option is then exercisable.  To the extent then exercisable, the Option may be
exercised by the Participant by giving written notice of exercise to the Company
in such form as may be provided by the Committee, specifying the number of
Shares with respect to which the Option is to be exercised and such other
information as the Committee may require.  Such exercise shall be effective upon
receipt by the Company of such written

 

--------------------------------------------------------------------------------


 

notice together with the required payment of the Exercise Price and any
applicable withholding taxes.  Notwithstanding the foregoing, in the event a
Person acquires beneficial ownership of securities of the Company representing
15% or more of the combined voting power of the then outstanding securities of
the Company and such acquisition has been approved by the Board of Directors,
the vested portion of the Option shall be exercisable prior to January 1, 2005
to enable the Participant to sell Shares to the extent permitted under clause
(ii) of Section 5 and for no other purpose.

 

c.                                       Payment of Exercise Price.  Payment of
the Exercise Price may be made by cash, check (subject to collection) or,
provided that the Shares have been owned by the Participant for at least six
months prior to such payment, by the delivery (or attestation of ownership) of
Shares having a Fair Market Value equal to the aggregate Exercise Price and any
applicable withholding taxes.  Alternatively, the Participant may make such
payment by authorizing the simultaneous sale of Shares (or a sufficient portion
thereof) acquired upon exercise through a brokerage or similar arrangement
approved in advance by the Committee.  Subject to the foregoing and except as
otherwise provided by the Committee before the Option is exercised, the Company
will deliver to the Participant, within a reasonable period of time thereafter,
a certificate or certificates representing the Shares so acquired, registered in
the name of the Participant or in accordance with other delivery instructions
provided by the Participant and acceptable to the Committee.

 

3.                                       Termination.  Except as otherwise
provided in this Section 3, the Option shall terminate upon the expiration of
its Term.

 

a.                                       If the Participant’s employment or
other service terminates for Cause, the Option, whether or not vested, shall be
forfeited.

 

b.                                      If the Participant’s employment or other
service terminates for any reason other than for Cause, the Participant shall be
entitled to the then vested portion of the Option and the unvested portion shall
be forfeited.

 

c.                                       In no event may the Option be exercised
beyond its Term.

 

4.                                       Change of Control.  Notwithstanding the
provisions of Sections 2(a) and 2(b) hereof, in the event of a Change of
Control, the Option shall immediately vest and become exercisable in its
entirety, provided that the Participant’s employment or other service has not
terminated prior to the date of such Change of Control.

 

5.                                       Restriction on Sale of Shares.  If,
after January 1, 2000, a Person acquires beneficial ownership of securities of
the Company representing 15% or more of the combined voting power of the then
outstanding securities of the Company, such acquisition has been approved by the
Board of Directors, and if the

 

2

--------------------------------------------------------------------------------


 

Participant exercises the Option at any time following such acquisition, the
Participant may not sell or dispose of the Shares acquired upon exercise in any
manner, whether pursuant to a cashless exercise or otherwise, except that the
Participant (i) may sell such number of Shares as are necessary to pay the
Participant’s income tax liability arising from the exercise (calculated using
the highest federal and state income tax rates for ordinary income in effect at
the time of exercise), (ii) may sell additional Shares in proportion to any sale
of Shares made by the Person who made such acquisition (e.g., if such Person
sells 10% of its Shares, the Participant may sell pursuant to this clause (ii)
10% of the Shares acquired on exercise) and (iii) may sell all the Shares
following termination of the Participant’s employment by or other service to the
Company or one of its affiliates.  The restrictions in this Section 5 shall
lapse on January 1, 2005.

 

6.                                       Withholding.  The Company shall
withhold all applicable taxes required by law from all amounts paid in respect
of the Option.  A Participant may satisfy the withholding obligation (i) by
paying the amount of any such taxes in cash or check (subject to collection),
(ii) by the delivery (or attestation of ownership) of Shares or (iii) with the
approval of the Committee, by having Shares deducted from the payment. 
Alternatively, the Participant may satisfy such obligation by authorizing the
simultaneous sale of Shares (or a sufficient portion thereof) acquired upon
exercise through a brokerage or similar arrangement approved in advance by the
Committee.  The amount of the withholding and, if applicable, the number of
Shares to be delivered or deducted, as the case may be, shall be determined by
the Committee as of when the withholding is required to be made, provided that
the number of Shares so delivered or withheld shall not exceed the minimum
required amount of such withholding.

 

7.                                       Non-Assignability.  Except as otherwise
provided in this Section, the Option is not assignable or transferable other
than by will or by the laws of descent and distribution and, during the
Participant’s life, may be exercised only by the Participant.  The Participant,
with the approval of the Committee, which approval may be withheld in its sole
discretion, may transfer the Option for no consideration to or for the benefit
of any member or members of the Participant’s Immediate Family (including,
without limitation, to a trust for the benefit of any member or members of the
Participant’s Immediate Family or to a partnership or limited liability company
for one or more members of the Participant’s Immediate Family) subject to such
limits as the Committee may establish, and the transferee shall remain subject
to all the terms and conditions applicable to the Option prior to such
transfer.  The foregoing right to transfer the Option shall apply to the right
to consent to amendments to this Agreement and, in the discretion of the
Committee, shall also apply to the right to transfer ancillary rights associated
with the Option.

 

8.                                       Rights as a Shareholder.  A Participant
shall have no rights as a shareholder with respect to any Shares subject to this
award until the date the Participant becomes the holder of record of the Shares.

 

3

--------------------------------------------------------------------------------


 

9.                                       No Right to Continued Service.  Nothing
herein shall obligate the Company or any Subsidiary to continue the
Participant’s employment or other service for any particular period or on any
particular basis of compensation.

 

10.                                 Burden and Benefit.  The terms and
provisions of this Agreement shall be binding upon, and shall inure to the
benefit of, the Participant and his or her executors or administrators, heirs,
and personal and legal representatives.

 

11.                                 Execution.  This Option is not enforceable
until this Agreement has been signed by the Participant and the Company.  By
executing this Agreement, the Participant shall be deemed to have accepted and
consented to any action taken or to be taken under the Plan by the Committee,
the Board of Directors or their delegates.

 

12.                                 Governing Law.  This Agreement shall be
construed and enforced in accordance with the laws of the State of Ohio, without
regard to the conflict of laws principles thereof.

 

13.                                 Modifications.  Except for alterations and
amendments permitted under the Plan without the consent of the Participant, no
change or modification of this Agreement shall be valid unless it is in writing
and signed by the parties hereto.

 

14.                                 Entire Agreement.  This Agreement, together
with the Plan, sets forth all of the promises, agreements, conditions,
understandings, warranties and representations between the parties hereto with
respect to the Option, and there are no promises, agreements, conditions,
understandings, warranties or representations, oral or written, express or
implied, between them with respect to the Option other than as set forth herein
or therein.  The terms and conditions of the Plan, a copy of which has been
furnished to the Participant, are incorporated by reference herein, and to the
extent that any conflict may exist between any term or provision of this
Agreement and any term or provision of the Plan, the term or provision of the
Plan shall control.

 

15.                                 Additional Definitions.  Any capitalized
term to the extent not defined below or elsewhere in this Agreement shall have
the same meaning as set forth in the Plan.

 

a.                                       “Cause” means (i) the commission of a
felony, (ii) embezzlement, (iii) the illegal use of drugs or (iv) if no Change
of Control has occurred other than the entering into of an agreement referred to
in items (ii) or (iii) of the definition of Change of Control, the failure by
the Participant to substantially perform his duties with the Company or any
Subsidiary (other than any such failure resulting from his Disability) as
determined by the Committee.  Notwithstanding the foregoing, “Cause” shall not
be deemed to exist unless and until there shall have been delivered to the
Participant a copy of a resolution duly adopted by the written consent of not
less than three-fourths of the number of directors of the Company then in office
(after reasonable notice to the Participant and an opportunity for the
Participant, together with his counsel, to be heard at a meeting of the Board of
Directors called and held for that purpose), finding that in the

 

4

--------------------------------------------------------------------------------


 

good faith opinion of such directors the Participant was guilty of conduct set
forth in clauses (i), (ii), (iii) or (iv) of the preceding sentence and
specifying the particulars thereof in detail.

 

b.                                      “Immediate Family” means the
Participant’s spouse, parents, parents-in-law, children, stepchildren, adoptive
relationships, sisters, brothers and grandchildren (and, for this purpose, shall
also include the Participant).

 

16.                                 Construction.  The use of any gender herein
shall be deemed to include the other gender and the use of the singular herein
shall be deemed to include the plural and vice versa, wherever appropriate.

 

17.                                 Notices.  Any and all notices required
herein shall be addressed: (i) if to the Company, to the principal executive
offices of the Company; and (ii) if to the Participant, to his or her address as
reflected in the records of the Company.

 

18.                                 Invalid or Unenforceable Provisions.  The
invalidity or unenforceability of any particular provision of this Agreement
shall not affect the other provisions hereof, and this Agreement shall be
construed in all respects as if the invalid or unenforceable provisions were
omitted.

 

IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the date first above written.

 

 

DPL INC.

 

 

 

By:

 

 

 

 

 

 

W August Hillenbrand

 

 

 

 

Vice Chairman

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Robert Biggs

 

 

 

 

Participant

 

 

5

--------------------------------------------------------------------------------